Citation Nr: 0825522	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, to include chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968, and from December 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened and denied the veteran's 
claim for service connection for a bilateral knee condition, 
to include chondromalacia of the knees.

In a January 2008 decision, the Board held that new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for a bilateral knee 
condition, to include chondromalacia of the knees, and 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in 
November 2007; a copy of the hearing transcript is in the 
record.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's bilateral knee condition, to include chondromalacia 
of the knees, was caused by his time in service.





CONCLUSION OF LAW

A bilateral knee condition, to include chondromalacia of the 
knees, was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A February 2008 letter provided to the veteran before the 
April 2008 supplemental statement of the case satisfied the 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The February 2008 letter also informed the veteran that it 
was his responsibility to help the VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in February 2008.  Moreover, the veteran submitted a 
statement in April 2008 in which he stated that he had no 
additional evidence to submit.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for a bilateral knee condition, to include 
chondromalacia of the knees.  In his December 2004 request to 
reopen his claim, the veteran stated that his bilateral knee 
condition started during his second tour of duty, in 1978, 
when he was a paratrooper.  He noted that his knees have 
continuously bothered him since that time, and that they have 
gotten worse.

The veteran's service treatment records from October 1978 
through May 1979 show numerous reports of knee pain, and 
diagnoses of chondromalacia of the knees.  In October 1978, 
the veteran reported that his knees had been hurting for six 
months, and were painful during running and walking.  He was 
diagnosed with bilateral chondromalacia of the patella 
(kneecap) and put on profile for four days, during which time 
he was told to do no physical training, running, or marching.  
In December 1978, the veteran reported that his knees were 
hurting again.  He was again diagnosed with chondromalacia, 
and was told to decrease his ambulation and undergo physical 
therapy that involved quadriceps strengthening exercises.  An 
x-ray of the veteran's knees was negative, and no trauma to 
the knees was found.  The veteran received two more diagnoses 
of chondromalacia later in December 1978.  The veteran was 
ordered to do no running, squatting, knee bends, or walking 
up stairs for a total of 21 days in December 1978.

The veteran twice reported pain in his knees in January 1979, 
and was ordered to do no running, squatting, knee bends, or 
walking up stairs, and not to wear heavy back packs, for 10 
days.  He was also told not to walk more than 1/4 of a mile for 
10 days.  In February 1979, the veteran reported experiencing 
chronic pain in his knees, and stated that he could not 
function in his assigned duties.  He was found to have 
bilateral subpatellar crepitus, and was diagnosed with 
chondomalacia.  The veteran was ordered to do no running or 
knee bends, and to avoid cold exposure for more than two 
hours at a time, for 10 days.  In the veteran's separation 
examination of May 1979, the examiner diagnosed the veteran 
with chondromalacia.

The veteran was also treated by the VA for a bilateral knee 
condition, including chondromalacia of the knees.  In his 
November 2007 hearing before the Board, the veteran stated 
that he had started receiving treatment from the VA for his 
knees "probably about three years ago."

According to the veteran's VA treatment records, a VA 
clinician first diagnosed the veteran with chondromalacia of 
the patellae in June 2005.  The VA clinician noted that the 
veteran had been followed in the military for chondromalacia 
patellae, and that he had been a paratrooper.  However, the 
VA clinician did not attribute the veteran's knee problems in 
June 2005 to his time as a paratrooper.  When the veteran was 
asked at his November 2007 hearing before the Board whether 
his VA clinician had ever related his chondromalacia patellae 
to his jumps in service, the veteran stated:  "I don't know 
whether he related it to jumping or not....  I don't know 
whether he was aware that I was a paratrooper."

The veteran stated at his November 2007 hearing before the 
Board that he has continuously experienced problems with his 
knees as a result of his jumping during service, and as a 
result of being dragged by his wind-blown parachute after 
some of his jumps.  He explained that he had not sought 
treatment for his knees until three years prior to the 
hearing because his knees had begun to feel worse at that 
time.

The veteran also has supporting statements regarding the 
etiology of his knee problems from his wife, his mother, and 
his sister.  In May 2006, the veteran's wife wrote that she 
had married the veteran in September 1988, and that he has 
often complained of knee pain since that date.  She also 
stated that the veteran had told her that he hurt his knees 
while in jump school, and that they have continued to hurt 
since that time.

The dates during which the veteran attended jump school are 
unknown.

In June 2006, the veteran's mother handwrote a note in which 
she stated that the veteran "hurt his knee[s] in service and 
has suffered since he returned home until this day....  I have 
seen my child suffer with his knees since he first got out of 
service in 1968."

As noted above, the veteran stated in his December 2004 
request to reopen his claim that his bilateral knee condition 
had started during his second tour of duty, in 1978.

In March 2008, the veteran's sister wrote that the veteran 
had not had any problems with his knees prior to entering 
service, and that he had first complained about his knees 
while at jump school.  She noted that she was able to 
determine that her brother was having problems with his knees 
since his military service because she observed him limping, 
taking pain medication, wearing a knee brace, using a cane, 
and making a popping sound with his knees.

The veteran received a VA examination of his knees in 
February 2008.  The VA examiner reviewed the claim file.

The VA examiner examined the veteran's left lower extremity 
and found the veteran to be neurovascularly intact distally 
to motor and sensory function.  The veteran had a range of 
motion in his left knee of 0 degrees to 120 degrees.  The VA 
examiner found that the active range of motion and passive 
range of motion were the same, that there was no change with 
repetition, and no pain with motion.  The veteran was stable 
to varus and valgus stress at 0 degrees and 30 degrees, and 
was negative for Lachman's, negative for anterior and 
posterior drawer, and negative for McMurray's.  The veteran's 
left knee was tender to palpation mildly at the medial joint 
line, with no effusion, and negative on patella grind.

The VA examiner also reported that October 2007 x-rays of the 
veteran's left knee showed no fracture, dislocation, or boney 
destructive lesion.  There was mild medial joint space 
narrowing.

The VA examiner examined the veteran's right lower extremity 
and found the veteran to be neurovascularly intact distally 
to motor and sensory function.  The veteran had a range of 
motion in his right knee of 0 degrees to 120 degrees.  The VA 
examiner found that the active range of motion and passive 
range of motion were the same, that there was no change with 
repetition, and no pain with motion.  The veteran was stable 
to varus and valgus stress at 0 degrees and 30 degrees, and 
was negative for Lachman's, negative for anterior and 
posterior drawer, and negative for McMurray's.  The veteran's 
right knee was tender to palpation mildly at the medial joint 
line, with no effusion, and negative on patella grind.

The VA examiner also reported that October 2007 x-rays of the 
veteran's right knee showed no fracture, dislocation, or 
boney destructive lesion.  There was mild medial joint space 
narrowing that was appreciated.

The VA examiner found that there was mild discomfort 
associated with the bilateral knee examination, and that it 
was conceivable that pain could further limit the veteran's 
functioning, particularly with repetition, but that any 
additional limitation of motion due to pain could not be 
described with medical certainty.

In his assessment, the VA examiner found that the veteran has 
not had radiographically significant wear and tear or 
degenerative change present in his knees.  The VA examiner 
stated that "[c]ertainly this mild degree of narrowing in 
the medial joint space consistent with articular can be 
related to an aging process.  As a result it is less likely 
than not that the patient's mild bilateral knee 
osteoarthritis is related to his time while in the service."

The VA examiner's medical opinion is competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1).

Although the veteran has put forth competent medical evidence 
of an injury to his knees while in service from October 1978 
through May 1979, and competent medical evidence of a current 
bilateral knee injury beginning in June 2005, his only 
evidence of a nexus between the two diagnoses is lay evidence 
from himself, his wife, his mother, and his sister.  Such lay 
evidence is less persuasive than the professional medical 
determination of the VA examiner, who found the possibility 
of a link between the veteran's injuries in service and his 
current injuries to be less likely than not.  This claim 
turns on the medical matter of the etiology of the veteran's 
injuries, which is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laymen without appropriate medical training and 
expertise, the veteran and his family are not competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a bilateral 
knee disability, and it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for a bilateral knee condition, to include 
chondromalacia of the knees, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


